                 Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 1 of 8
                 19
Docket in case#---       CV   2878
                              ---
As: Letter from Plaintiff
Date: 10 I 15 I 2020




                                                                          10/15/2020
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 2 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 3 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 4 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 5 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 6 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 7 of 8
Case 7:19-cv-02878-NSR Document 43 Filed 10/15/20 Page 8 of 8
